NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


SELOMI M. VILLALTA,                              No. 12-17579

             Plaintiff - Appellant,              D.C. No. 3:11-cv-03021-WHA

   v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General;
et al.,

             Defendants - Appellees.

                     Appeal from the United States District Court
                       for the Northern District of California
                      William Alsup, District Judge, Presiding

                             Submitted March 10, 2015**

Before:       FARRIS, WARDLAW, and PAEZ, Circuit Judges.

        Selomi M. Villalta appeals pro se from the district court’s judgment

dismissing his action alleging that the government breached an immigration-related

class action settlement agreement (the “ABC agreement”). We have jurisdiction



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under

Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010). We affirm.

      The district court properly dismissed Villalta’s claims because the complaint

and attached exhibits failed to show that defendants breached the ABC agreement

or violated the United States Constitution. See id. at 341-42 (although pro se

pleadings are liberally construed, a plaintiff must allege sufficient facts to state a

plausible claim); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of

Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (in determining whether a

complaint states a claim for relief, a court may consider facts contained in

documents attached to the complaint); Am. Baptist Churches v. Thornburgh, 760 F.

Supp. 796 (N.D. Cal. 1991) (the ABC agreement).

      The district court did not abuse its discretion in denying Villalta’s motion for

leave to file an amended complaint because the proposed amendment was untimely

and would have been futile. See AmerisourceBergen Corp. v. Dialysist W., Inc.,

465 F.3d 946, 949, 951 (9th Cir. 2006) (setting forth standard of review and

grounds for denying leave to amend).

      AFFIRMED.

                                            2                                    12-17579